Per Curiam. On April 13, 1994, by an unpublished opinion, we affirmed appellant’s conviction of two counts of aggravated robbery. On June 13, 1994, forty-one days after our mandate issued May 3, 1994, appellant’s attorney filed this motion for an attorney’s fee.  Motions for attorney’s fees from attorneys appointed to represent indigent appellants in criminal cases are required by Ark. R. Sup. Ct. 6-6(c) to be filed not later than thirty days after issuance of the mandate. Heretofore we have exercised our discretion to consider such motions for attorney’s fees filed significantly later than thirty days after the mandate issued. However, by per curiam opinion delivered October 13, 1993, we gave notice that we would no longer consider motions for attorney’s fees filed more than sixty days after our mandate issues. Houston v. State, 43 Ark. App. 167, 856 S.W.2d 326 (1993). Because appellant’s motion for an attorney’s fee in this case was filed within sixty days after issuance of our mandate we will grant the motion.  This opinion is being published as notice to the bar that hereafter, consistent with Rule 6-6(c), we will no longer consider motions for attorney’s fees filed more than thirty days after our mandate issues unless good cause for delay in filing the motion is presented. The motion for attorney’s fee is granted in the amount of $650.